- Prepared by EDGARX.com UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 7, 2017 MECHANICAL TECHNOLOGY, INCORPORATED (Exact name of registrant as specified in its charter) New York 000-06890 14-1462255 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Washington Avenue Extension, Albany, New York 12205 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (518) 218-2550 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Section 5 – Corporate Governance and Management Item 5.07 Submission of Matters to a Vote of Security Holders. (a-b) Mechanical Technology, Incorporated held its Annual Meeting of Stockholders on June 7, 2017 (the “Annual Meeting”). At the Annual Meeting, the Company’s stockholders: Elected as director Edward R. Hirshfield to hold office until the 2018 Annual Meeting of Stockholders or until his successor is duly elected and qualified; Elected as director Matthew E. Lipman to hold office until the 2019 Annual Meeting of Stockholders or until his successor is duly elected and qualified; Elected as director Thomas J. Marusak to hold office until the 2020 Annual Meeting of Stockholders or until his successor is duly elected and qualified; Elected as director Michael Toporek to hold office until the 2020 Annual Meeting of Stockholders or until his successor is duly elected and qualified; Ratified the selection of UHY LLP as the Company’s independent registered public accounting firm for the fiscal year 2017; and Approved the advisory non-binding vote on executive officer compensation. At the Annual Meeting, the stockholders voted as follows: Matter Votes For Votes Against / Withheld Abstentions Broker Non-Votes 1. Election of Edward R. Hirshfield 4,921,639 145,134 N/A 3,293,326 2. Election of Matthew E. Lipman 4,910,739 156,034 N/A 3,293,326 3. Election of Thomas J. Marusak 4,947,731 119,042 N/A 3,293,326 4. Election of Michael Toporek 4,922,189 144,584 N/A 3,293,326 5. Ratification of UHY LLP as the Company’s independent registered public accounting firm for the fiscal year 2017 8,158,000 127,621 74,478 N/A 6. Approval of the advisory non-binding vote on executive officer compensation 4,841,856 206,098 18,819 3,293,326 SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MECHANICAL TECHNOLOGY, INCORPORATED Date: June 9, 2017 By: /s/ Frederick W. Jones Name: Frederick W. Jones Title: Chief Executive Officer and Chief Financial Officer
